Title: From Alexander Hamilton to John Lowell, Junior, 11 June 1801
From: Hamilton, Alexander
To: Lowell, John


New York June 11. 1801
Dear Sir
Mr. Davies, District Attorney for Kentucke being about to make a visit to your City, I with pleasure embrace the opportunity of introducing him to you. He was presented to me by Chief Justice Marshall and appears to me entitled to all the attention due to a man of sense and merit.
With great esteem   I am Dr Sir   Yr Obed ser
A Hamilton
J Lowel Junr. Esqr
